     Case 3:20-cv-03433-N Document 23 Filed 09/09/21         Page 1 of 12 PageID 161



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

OYO HOTELS, INC.,                           §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §        Civil Action No. 3:20-CV-3433-N
                                            §
OM CHAMUNDA, LLC,                           §
                                            §
        Defendant.                          §


                      MEMORANDUM OPINION AND ORDER

        This Order addresses Defendant Om Chamunda, LLC’s (“Om Chamunda”) Rule

12(b)(2) motion to dismiss1 for lack of personal jurisdiction [6]. Because the Court

determines that Om Chamunda’s business arrangement with OYO Hotels created sufficient

minimum contacts with Texas to support the exercise of personal jurisdiction over the

Defendant, the Court denies the motion.

                            I. THE ORIGINS OF THE DISPUTE

        This case arises from a soured business relationship between a hotel brand and the

owner-operator of one of the brand’s properties. Plaintiff OYO Hotels, Inc. (“OYO”)

operates properties under its brand name throughout the world. Decl. of Sonal Sinha ¶ 1

[16-1]. Om Chamunda operates a hotel in Alabama. Pl.’s Orig. Compl. (“Complaint”) 2

[1]. In late 2019 OYO and Om Chamunda agreed that Om Chamunda would convert its


1
   Om Chamunda also moved for dismissal or transfer based on an arbitration clause
included in the contract. The parties, however, have agreed to waive the arbitration clause
if the Court concludes that it has jurisdiction over Om Chamunda.
ORDER – PAGE 1
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21            Page 2 of 12 PageID 162



property to an OYO-branded hotel. Id. at 2. Om Chamunda agreed to renovate its property

in line with standards supplied by OYO. Id. at 2–3. For its part, OYO agreed to fund this

work. Id. at 2. OYO would market the property, manage the hotel’s online presence, and

exercise unilateral authority over all relevant pricing terms including room rates and

deposits. Decl. of Vishal Singh ¶¶ 7–11 [16-1]. All digital bookings would pass either

through OYO’s own platform or come through third-party websites with which OYO

maintained relationships. Complaint 3. The teams responsible for maintaining OYO’s

proprietary pricing software and managing the Om Chamunda property’s online presence

operated out of the Dallas headquarters. Decl. of Vishal Singh ¶ 12. Om Chamunda

retained the obligation to conduct physical on-site operations and maintain a full inventory

of available rooms to which OYO could direct bookings. Complaint 2–3. The parties

agreed that Om Chamunda would book all walk-in business through OYO’s revenue

management system. Id. at 3.

       The parties soon came into conflict. Firs OYO alleges that, despite an extension of

time, Om Chamunda failed to complete the agreed-upon renovations. Id. at 5. Then, the

COVID-19 public health crisis emerged, profoundly affecting the hospitality industry.

OYO alleges that, in the early days of the pandemic, Om Chamunda committed additional

acts in breach of the agreement, including demanding OYO remove the hotel from its

platform, refusing to accept any guests other than walk-in customers, and charging a per-

room deposit that OYO had not approved. Id.

       In October 2020, attorneys representing Om Chamunda sent OYO a demand letter

threatening to sue OYO for, among other things, violating Texas and federal law franchise

ORDER – PAGE 2
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21              Page 3 of 12 PageID 163



laws. Id. at 6. In November 2020, OYO commenced this action seeking both a declaratory

judgment as to the state and federal claims threatened by Om Chamunda and damages for

breach of contract. Id. at 7–9. Om Chamunda has moved to dismiss the action for want of

personal jurisdiction.

                         II. THE PERSONAL JURISDICTION STANDARD

       A nonresident defendant is subject to the jurisdiction of a federal court sitting in

diversity if (1) the forum state’s long-arm statute confers personal jurisdiction over that

defendant, and (2) the exercise of personal jurisdiction by the forum state is consistent with

due process under the United States Constitution. Ruston Gas Turbines, Inc. v. Donaldson

Co., 9 F.3d 415, 418 (5th Cir. 1993). The Texas long-arm statute confers jurisdiction to

the limits of the Constitution. See id.; Hall v. Helicopteros Nacionales de Colombia, S.A.,

638 S.W.2d 870, 872 (Tex. 1982), rev'd on other grounds, 466 U.S. 408 (1984). “Because

the Texas Long Arm Statute is coextensive with the confines of due process, questions of

personal jurisdiction in Texas are generally analyzed entirely within the framework of the

Constitutional constraints of Due Process.” Religious Tech. Ctr. v. Liebreich, 339 F.3d

369, 373 (5th Cir. 2003); see Gessmann v. Stephens, 51 S.W.3d 329, 335 (Tex. App. –

Tyler 2001, no pet.).

       The Due Process Clause of the Fourteenth Amendment limits the reach of a state

court’s — and thus a federal court’s — jurisdiction over a nonresident defendant. See

Shaffer v. Heitner, 433 U.S. 186, 207 (1977). Specifically, due process requires that two

elements be satisfied. First, the nonresident must have purposefully established “minimum

contacts” in the forum state such that he should reasonably anticipate being haled into court
ORDER – PAGE 3
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21                Page 4 of 12 PageID 164



in the forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985) (citing Int'l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945); World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 295 (1980)). Second, the exercise of personal jurisdiction must

“comport with ‘fair play and substantial justice.’” Id. at 476 (quoting Int'l Shoe, 326 U.S.

at 320). The minimum contacts analysis required by due process ensures that individuals

have “fair warning that a particular activity may subject [them] to the jurisdiction of a

foreign sovereign.” Id. at 472.

       “There are two types of ‘minimum contacts’: those that give rise to specific personal

jurisdiction and those that give rise to general personal jurisdiction.” Lewis v. Fresne, 252

F.3d 352, 358 (5th Cir. 2001). Specific jurisdiction exists if (1) the cause of action is related

to, or arises from, the defendant’s contacts with the forum, and (2) those contacts meet the

due process standard. Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 777 (5th Cir. 1986).

General jurisdiction, on the other hand, exists where the claim is unrelated to the

nonresident’s contacts with the forum, but where those contacts are “continuous and

systematic.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415 (1984)

(citations omitted). A court may assert general jurisdiction over a foreign corporation “to

hear any and all claims against” it only when the corporation’s affiliations with the State

in which suit is brought are so constant and pervasive “as to render [it] essentially at home

in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919

(2011); accord Daimler AG v. Bauman, 571 U.S. 117, 122 (2014). Under either a general

or specific jurisdiction analysis, however, “[t]he constitutional touchstone remains whether



ORDER – PAGE 4
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21             Page 5 of 12 PageID 165



the defendant purposefully established ‘minimum contacts’ in the forum State.” Stuart v.

Spademan, 772 F.2d 1185, 1191 (5th Cir. 1985) (quoting Burger King, 471 U.S. at 474).

       A court must consider the totality of the circumstances of a case when making the

purposeful availment inquiry, as “no single factor, particularly the number of contacts, is

determinative.” Id. at 1192. “[W]hether the minimum contacts are sufficient to justify

subjection of the non-resident to suit in the forum is determined not on a mechanical and

quantitative test, but rather under the particular facts upon the quality and nature of the

activity with relation to the forum state.” Miss. Interstate Express, Inc. v. Transpo, Inc.,

681 F.2d 1003, 1006 (5th Cir. 1982).

       Plaintiff, as the party seeking to invoke the Court’s power, bears the burden of

establishing the Court’s jurisdiction over a foreign defendant. See Pervasive Software Inc.

v. Lexware GmbH & Co. KG, 688 F.3d 214, 219 (5th Cir. 2012) (collecting cases). If a

district court, as here, decides a motion to dismiss without holding an evidentiary hearing,

a prima facie case suffices to establish jurisdiction. See Wilson v. Belin, 20 F.3d 644, 648

(5th Cir. 1994) (citing Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir.

1985)). A court must take uncontroverted allegations in the complaint as true, and it must

resolve all factual conflicts in favor of the plaintiff. Pervasive Software, 688 F.3d at 219–

20 (citing Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 343 (5th Cir. 2004)).

In deciding the motion, a court may consider “affidavits, interrogatories, depositions, oral

testimony, or any combination of the recognized methods of discovery.” Quick Techs.,

Inc. v. Sage Grp. PLC, 313 F.3d 338, 344 (5th Cir. 2002) (quoting Thompson, 755 F.2d at

1165). “But even if the court receives discovery materials, unless there is a full and fair

ORDER – PAGE 5
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21              Page 6 of 12 PageID 166



hearing, it should not act as a fact finder and must construe all disputed facts in the

plaintiff’s favor and consider them along with the undisputed facts.” Walk Haydel &

Assocs. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008).

                            III. THE COURT HAS PERSONAL
                          JURISDICTION OVER OM CHAMUNDA

       The Court starts by noting that OYO does not contest the issue of general

jurisdiction. Pl.’s Resp. 13 [16]. Whether exercising personal jurisdiction over Om

Chamunda comports with due process turns, therefore, on whether specific jurisdiction

exists. The Fifth Circuit has articulated a three-step test for conducting the specific

jurisdiction analysis:

            (1) whether the defendant has minimum contacts with the forum state,
            i.e., whether it purposely directed its activities toward the forum state or
            purposefully availed itself of the privileges of conducting activities
            there; (2) whether the plaintiff’s cause of action arises out of or results
            from the defendant’s forum-related contacts; and (3) whether the
            exercise of personal jurisdiction is fair and reasonable.

Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014) (quoting Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)). The parties have largely

focused their attention on advocating for or refuting the applicability of the personal

jurisdiction standard set forth in Burger King v. Rudzewicz, 471 U.S. 462 (1984). The

Court agrees that Burger King and cases in this Circuit applying it offer the surest guidance

to determine whether specific jurisdiction lies in this case. Courts applying the Burger

King framework have identified “prior negotiations and contemplated future consequences,

along with the terms of the contract and the parties’ actual course of dealing” as the relevant

factors in this inquiry. Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999) (quoting
ORDER – PAGE 6
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21             Page 7 of 12 PageID 167



Burger King, 471 U.S. at 479). Analysis of these factors in this case supports the

conclusion that the Court may properly exercise personal jurisdiction over Om Chamunda.

          A. Om Chamunda Has Established Minimum Contacts with Texas
       1. Negotiations and Contemplated Consequences. — The arrangement between

the parties anticipated wide-ranging and continuous future consequences within Texas.

OYO’s primary obligations—marketing the property, directing bookings to it, and

managing the entire revenue stream—relied on the efforts of OYO teams based out of its

Dallas headquarters. While regional OYO personnel served as a first point of contact and

would conduct property audits, the parties anticipated that regional OYO field employees

would escalate serious issues to headquarters-based staff for resolution. Decl. of Sonal

Sinha ¶ 7. Thus, fulfilling its obligations to Om Chamunda would require OYO to

undertake extensive and continuous activities in Texas.

       An interdependent commercial relationship that creates an expectation of extensive

out-of-state activities can give rise to contacts sufficient to permit a court in one party’s

home state to exercise personal jurisdiction over a foreign counterparty. As the Supreme

Court noted in Burger King, a defendant who has eschewed “the option of operating an

independent local enterprise” by agreeing to cede significant control to an out-of-state

corporation has established contacts with that corporation’s home state that “can in no

sense be viewed as ‘random,’ ‘fortuitous,’ or ‘attenuated.’” Burger King, 471 U.S. at 479–

80 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). Engaging in this type of highly

structured relationship, the Court noted, creates “continuing and wide-reaching contacts”

with the forum state. Id. at 480.

ORDER – PAGE 7
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21            Page 8 of 12 PageID 168



       The relationship between OYO and Om Chamunda bears striking resemblance to

that between Burger King and Rudzewicz and has resulted in numerous contacts between

Om Chamunda and Texas. Just as Rudzewicz consented to Burger King’s regulation of its

menu and quality control, layout of its physical space, and key components of the

restaurant’s operation, see Burger King, 471 U.S. at 465 n.4 (listing aspects of franchise

operation subject to control by Burger King’s corporate headquarters), Om Chamunda

agreed to OYO’s unilateral control over all relevant pricing terms, the hotel’s online

presence and marketing, all digital booking activity, and management of all revenue

generated by the property.       By voluntarily accepting these terms, Om Chamunda

acquiesced in the “long-term and exacting regulation of [its] business” out of OYO’s Dallas

headquarters which would inherently involve “continuing and wide-reaching contacts”

over the entire duration of the relationship. Id. at 480.

       Om Chamunda contends that the post-Burger King Fifth Circuit case Stuart v.

Spademan, 772 F.2d 1185 (5th Cir. 1985), compels a different outcome in this case, but

that case is distinguishable. Spademan involved a one-off transaction by which an out-of-

state manufacturer acquired the intellectual property rights to produce the invention of a

Texas-based creator. Id. at 1187–89. The arrangement between OYO and Om Chamunda

— far from a one-off, arms-length transaction of the type involved in Spademan —

necessarily involved a long-term and interdependent business relationship between Om

Chamunda in Alabama and OYO in Texas capable of giving rise to substantial contacts

between Om Chamunda and this state.



ORDER – PAGE 8
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21              Page 9 of 12 PageID 169



       2. The Express Terms of the Contract. — The second factor also supports a finding

that jurisdiction lies over Om Chamunda. Like the arrangement involved in Burger King,

the agreement between OYO and Om Chamunda contemplates a long-term relationship—

in this case the initial term ran for seven years and provided for automatic one-year

extensions unless one of the parties provided notice of intent to terminate. Hence, the

parties started their contract under the belief that the relationship would continue for nearly

a decade and perhaps much longer. Combined with the depth of control envisioned by the

arrangement, the long-term nature of the tie-up reinforces the depth of the contacts created

between Om Chamunda and Texas.

       Additionally, the choice-of-law provision in the contract specifies that Texas law

governs the agreement, further supporting the conclusion that the Court may exercise

jurisdiction over Om Chamunda.           While the Supreme Court has cautioned that

jurisdictional analysis should not begin and end with a contractual choice-of-law clause, a

Court may properly consider it in conjunction with other contacts. Burger King, 471 U.S.

at 482.    And this contract clearly emphasized that OYO maintains its corporate

headquarters in Dallas. Pl.’s Ex. to Orig. Compl. 2 [1-2]; see also Decl. of Sonal Sinha ¶

6. The choice of Texas law, when viewed in light of the long-term “interdependent

relationship” contemplated between OYO and Om Chamunda, reinforces the connection

between Om Chamunda and Texas. Id. at 482.




ORDER – PAGE 9
 Case 3:20-cv-03433-N Document 23 Filed 09/09/21             Page 10 of 12 PageID 170



       3. Actual Course of Dealing. — The third and final factor again favors OYO.

Though the alliance lasted less than a year before relations soured, OYO’s uncontradicted

affidavits suggest that it provided the agreed-upon booking and pricing services to Om

Chamunda during the period before the contract was terminated. OYO, on the other hand,

alleges that Om Chamunda engaged in activities that suppressed the property’s revenue in

breach of the contract. Given that (i) OYO oversaw the revenue management function out

of its Dallas headquarters and (ii) Om Chamunda owed a duty to book all revenue

associated with its property through this system, a breach involving revenue suppression

would have foreseeably caused injury to OYO in Texas.

        B. The Defendant’s Contacts with Texas Relate to the Causes of Action
       The second step in the specific jurisdiction analysis favors OYO because Om

Chamunda’s contacts relate directly to the causes of action. OYO seeks a declaratory

judgment that its business practices do not violate Texas or federal law. OYO further

alleges that Om Chamunda has breached the parties’ contract. Om Chamunda’s contacts

with Texas arise directly from the long-term, highly structured business arrangement

between itself and OYO. Both of OYO’s causes of action seek to test the validity and

construction of this agreement. Because the causes of action in this case relates directly to

the contractual relationship from which Om Chamunda’s contacts with Texas arose, the

second stage of the Fifth Circuit’s three-step analysis is also satisfied. The burden now

shifts to the defendant to demonstrate why exercising jurisdiction would constitute

fundamental unfairness.



ORDER – PAGE 10
  Case 3:20-cv-03433-N Document 23 Filed 09/09/21                 Page 11 of 12 PageID 171



 C. Om Chamunda Has Not Demonstrated that Litigating in Texas Would be Unfair
       Om Chamunda has failed to demonstrate that exercising jurisdiction over it would

amount to unconstitutional unfairness. In assessing whether exercising jurisdiction over

the defendant would offend “traditional notions of fair play and substantial justice,” Int’l

Shoe, 326 U.S. at 320, the Court seeks to balance: (1) the defendant's burden; (2) the forum

state's interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the judicial

system's interest in efficient resolution of controversies; and (5) the states’ shared interest

in furthering fundamental social policies. In re Chinese-Manufactured Drywall Prods.

Liab. Litig., 753 F.3d 521, 544 (5th Cir. 2014) (citing Burger King, 471 U.S. at 476–77).

       Balancing these factors supports exercising jurisdiction over the Defendant.

Considering the burden on the defendant, Om Chamunda makes no allegation from which

the Court can conclude that litigation in Texas poses an inconvenience over and above that

applicable to any out-of-state defendant. The State of Texas, on the other hand, has a clear

interest in the litigation. Om Chamunda has called into question the lawfulness of OYO’s

entire business model under Texas law, and OYO seeks to test the validity of this claim.

As such, at least with respect to this issue, Texas courts have a stronger interest in this case

than the courts of any other jurisdiction.




ORDER – PAGE 11
 Case 3:20-cv-03433-N Document 23 Filed 09/09/21          Page 12 of 12 PageID 172



                                     CONCLUSION

      Based on the foregoing, the Court determines that exercise of personal jurisdiction

over Om Chamunda will not offend its due process rights. Accordingly, the Court denies

Om Chamunda’s motion to dismiss in its entirety.



      Signed September 9, 2021.



                                                      ___________________________
                                                             David C. Godbey
                                                        United States District Judge




ORDER – PAGE 12
